Title: To Benjamin Franklin from Jacques-Dominique de Cassini fils, 2 January 1784
From: Cassini fils, Jacques-Dominique de
To: Franklin, Benjamin


          
            Monsieur
            ce 2 janvier 1784
          
          La Medaille que vous avez eu La bonté de donner au Vicomte de Mory mon beau frere en consideration de ses Services en Amerique a été pour lui la plus pretieuse recompense de ses travaux militaires.
          Ses premieres Campagnes, Ses premieres armes, ont été pour la defense de L’amerique. Cinq Campagnes, Quatre Sieges, un Combat Naval Et deux blessures, voila les premieres epoques de sa vie, Elles seront eternellement liées avec celle de la brillante revolution qu’a operé le courage de vos illustres compatriotes.
          C’est a ces titres, Monsieur, Exprimés plus au long dans le memoire cy joint que j’ose vous faire Une demande dont le

succèz feroit le bonheur et la gloire de la famille de mon beau frere, et rejailliroit même Sur la mienne.
          Si les etats unis accordant L’ordre de Cincinnatus aux generaux et Colonels de L’armée francoise, avoient La deference d’y admettre quelques autres officiers de grade inferieur, j’ose vous prier avec instance, Monsieur, de vouloir bien mettre au nombre de ceux qui seront favorisés de cette grace, Le Vicomte de Mory mon beau frere. Je ne crois pas qu’il y ait beaucoup d’officiers françois qui dans un age aussi Tendre ayent rassemblé des titres plus dignes d’être distingués.
          Je vous avoue qu’en mon particulier je mettrai le plus grand prix a cette faveur pour mon beau frere, regardant comme une nouvelle et veritable gloire pour le Nom de Cassini de pouvoir Un jour se dire lié a celui d’un defenseur des Etats unis et d’un Chevalier de l’ordre de Cincinnatus. Vous ne pouvez donc douter, Monsieur, de ma reconnoissance eternelle, ainsi que du respect et de la profonde Veneration avec lesquels je Serai toute ma vie Votre trés humble Et trés obeissant serviteur
          
            De Cassini filsDirecteur en Survivance de l’observatoire RoyalEt membre de L’academie Royale des Sciences
          
         
          Notation: De Cassini, 2 Janr. 1784.
        